Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 1/26/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
wherein the modeled dual gradient cementing system comprises a plurality of cementing components including a riser coupling a drilling rig and a subsea wellhead, a mud lift pump 
Claim 13 
• wherein the actual dual gradient cementing system comprises a plurality of cementing components including a riser coupling a drilling rig and a subsea wellhead, a mud lift pump (MLP) coupling a subsea rotating device (SRD) to a surface mud return line, a work string comprising a conveyance for delivering cement slurry extending from the drilling rig through the subsea wellhead and into an interior of a casing string, and an annulus formed between an exterior of the casing string and the sub sea well bore, wherein the MLP is located at a first subsea depth, wherein the SRD diverts annular fluids from the annulus away from the Riser, wherein the downhole logging tool is located at a second sub sea depth below the MLP.
Claim 18
• a plurality of cementing components including a riser coupling a drilling rig and a subsea wellhead,
a mud lift pump (MLP) coupling a subsea rotating device (SRD) to a surface mud return line,
a work string comprising a conveyance for delivering cement slurry extending from the drilling rig through the subsea wellhead and into an interior of a casing string, and
an annulus formed between an exterior of the casing string and the sub sea


	The closest prior art of record -Choe et al. (Patent No.: US 7,027,968 B2) discloses a method of simulating subsea mudlift drilling well control operations using a computer system, and includes simulating a drilling circulation system. The simulation also includes simulating drilling the wellbore at a selected rate of penetration, and the simulating drilling a wellbore includes simulating drilling selected earth formations. 
Another relevant prior art of record –Hannegan et al. (Pub. No. US 20130118752 A1) attempt to highlight a method of cementing a tubular string in a wellbore includes deploying the tubular string into the wellbore; pumping cement slurry into the tubular string; launching a cementing plug after pumping the cement slurry; propelling the cementing plug through the tubular string, thereby pumping the cement slurry through the tubular string and into an annulus formed between the tubular string and the wellbore. 
Yet, another relevant prior art of record – Mark Heironimus (Pub.  No.: US 20110036588 A1) uses methods for running and cementing casing into wells drilled with dual-gradient mud systems include running casing through a subsea wellhead connected to a marine riser, the casing having an auto-fill float collar, and connecting a landing string to the last casing run. 
Budde et. al. (Pub. No.: US 20140224487 A1) discloses a method of running casing in a dual gradient system includes lowering a casing into a low density fluid region and allowing the low density fluid to enter the casing.

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127